Citation Nr: 1426727	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for left knee torn medial meniscus.

3.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to March 2004. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision, by the Waco, Texas RO.

By a July 2012 decision, the Board determined that new and material evidence had been submitted to reopen previously denied claims of service connection for a low back disorder and left knee torn medial meniscus and remanded the underlying claims for further evidentiary development; the Board also remanded the issue of service connection for a left leg disorder.  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in December 2012.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause shown, to report to a VA examination scheduled to take place in September 2012 that was needed to substantiate his claims.  

2.  A low back disorder has not been shown to have had its onset in service, within one year of service; nor is any such disability otherwise attributable to military service.  

3.  There is no competent evidence showing a nexus between the Veteran's current left knee disorder and his military service.  

4.  A left leg disorder was not shown in service or for years after discharge from active duty; a left leg disorder is unrelated to service, and has not been caused or made worse by a service-connected disability.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated by active military service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2013).  

2.  The Veteran does not have a left knee torn medial meniscus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.655 (2013).  

3.  The Veteran does not have a left leg disorder that is the result of disease or injury incurred in or aggravated by active military service, and a left leg disorder is not proximately due to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.655 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2008 and June 2008 from the RO to the Veteran which was issued prior to the RO decision in July 2008.  An additional letter was issued in July 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c) (4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In July 2012, the Board remanded this case for further evidentiary development.  The record reflects that VA examinations were scheduled in September 2012 but the Veteran failed to report to the examinations.  He has not provided explanation for his failure to appear.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  The regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Veteran's failure to attend the September 2012 VA examinations without a showing of good cause constitutes a failure to cooperate in the development of his claims and has resulted in the Board adjudicating the claims on the available record.  See 38 C.F.R. § 3.655.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Background

The record indicates that the Veteran entered active duty in June 2001.  The service treatment records (STRs) show that the Veteran was seen in the emergency room in February 2003 for complaints of back pain.  It was noted that the Veteran was lifting weights performing a snatch-and-grab maneuver and apparently experienced some pain in his back, in the lumbar area bilaterally.  The assessment was back strain.  On March 4, 2003, the Veteran was seen with a history of twisting his left knee when playing basketball the previous day.  The assessment was left knee strain, rule out meniscus tear.  A magnetic resonance imaging (MRI) of the left knee, performed in April 2003, revealed large medial meniscus tear, moderate joint effusion, and tendonopathy in the medial collateral ligaments.  A treatment report, dated in May 2003, indicates that the Veteran was seen for complaints of back and knee pain.  In July 2003, the Veteran was seen for complaints of left knee pain; the assessment was chronic knee strain.  On the occasion of the separation examination in December 2003, the Veteran reported a history of low back pain and torn medial meniscus; he stated that his back and left knee prevented him from working comfortably.  The assessment was recurrent low back pain and left knee pain due to torn medial meniscus, status post injury to the left knee.  

The Veteran's initial claim for service connection for a left torn medial meniscus and a low back disorder (VA Form 21-526) was received in May 2005.  

In a statement in support of claim (VA Form 21-4138), dated in May 2008, the Veteran again sought to establish a claim of service connection for a left knee disorder and a low back disorder.  In another statement, dated in May 2008, the Veteran indicated that he was seeking to establish service connection for a bilateral leg condition, secondary to back and left knee disorders.  

Submitted in support of the Veteran's claim were VA progress notes dated from June 2008 to July 2008.  An MRI of the lumbar spine, dated in June 2008, indicated that the Veteran was referred for the study because of a clinical history of back pain with radiation to the left leg.  The study revealed a circumferential disc bulge at L3-L4, indenting the thecal sac; the thecal sac was mildly flattened secondary to the disc bulge.  Bilateral neural foramina were patent.  The report showed mild central canal stenosis at L4-L5 secondary to circumferential disc bulge and broad based central and right paracentral disc protrusion.  Circumferential disc bulge was present at L5-S1, along with extrusion of a large disc fragment.  There was also mild to moderate central stenosis; disc extrusion displaces thecal sac and left S1 nerve root.  A July 2008 progress note indicated that the NCV/EMG study of the left lumbosacral paraspinal area and lower extremities revealed evidence of left lower lumbosacral radiculopathy, most probably at S1 level.  

Received in October 2009 were additional VA progress notes dated from May 2008 through July 2008.  During a clinical visit on May 6, 2008, the Veteran complained of low back pain and left knee pain; he stated that the knee locks up and "pops" all the time.  The treatment report noted a history of a left knee injury in 2002 and a low back injury in 2003.  The impression was lumbago and left knee pain.  On May 9, 2008, the Veteran was seen for complaints of severe back pain with radiation into the left leg.  The assessment was back pain with lumbar radiculopathy. The Veteran was seen for a neurosurgical consultation in July 2008; at that time, he indicated that he continued to experience back pain and discomfort on and off since an in-service injury in 2003.  The Veteran indicated that, about a year and a half ago, the pain began to radiate down into his left leg, not too severely at first and was not related to any activity.  However, about 21/2 months earlier, he had severe pain in his lower back radiating down to his left buttock and all the way down the leg with tingling in his feet and toes.  Following a physical evaluation, the pertinent diagnoses were degenerative disc disease, herniated L5 disc with left L5 and S1 radiculopathy, and chronic back pain secondary to degenerative disc disease.   

III.  Analysis

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Pursuant to 38 C.F.R. § 3.655 (2013), when entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination or re-examination and the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member.  38 C.F.R. § 3.655(a) (2013).  

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


A.  Low back disorder

After review of the evidentiary record, the Board finds that service connection is not warranted for a low back disorder.  Significantly, while the STRs reflect complaints of low back pain in February and May 2003, the remainder of the STRs is silent with respect to any complaints or diagnosis of a chronic low back disorder.  In fact, at the time of his separation examination in December 2003, while the Veteran reported a history of low back pain, clinical evaluation of the spine was normal.  The next clinical documentation of a low back problem was in May 2008, more than 4 years after service separation.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  In addition, there is no evidence that any arthritis of the lumbar spine was manifested during the applicable one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  Thus, service connection on a presumptive basis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, while the Veteran has a current diagnosis of degenerative disc disease/herniated L5 disc with Left L5 and S1 radiculopathy, there is no competent evidence indicating that there is a relationship between the Veteran's current back disorder and active military service.  The Veteran has not submitted any competent evidence of a nexus to events in service.  Unfortunately, as the Veteran failed to appear for his September 2012 VA examination, there is no medical opinion of record as to whether his current low back disorder can be related to what happened during his military service.  The competent evidence that is of record is not sufficient establish that a current low back disorder had its onset during service or any applicable presumptive period or is related to any in-service disease or injury, as it does not show a nexus between his complaints of back pain during service and his current disability.  

The Veteran is certainly competent to state that he sustained an injury during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his opinion that his disability is related to service is not probative.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of degenerative disc disease of the lumbar spine, manifested several years after his period of service, is too complex a medical question to lend itself to the opinion of a layperson.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

For the reasons provided above, the weight of the available evidence in this case is against the Veteran's claim for service connection for a low back disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Left knee disorder

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim for a left knee torn medial meniscus.  The Board acknowledges that the STRs show that the Veteran received treatment on several occasions for complaints of left knee pain and that he had left knee pain due to torn medial meniscus, status post injury.  At his discharge examination in December 2003, he reported a history of left knee pain; however, clinical evaluation of the knee was normal at that point.  The first clinical suggestion of the possible onset of a chronic left knee disorder is in May 2008, more than 4 years after service separation. (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  In addition, there is no evidence that any arthritis of the left knee was manifested during the one-year presumptive period after separation from active military service.  

Moreover, the competent evidence of record has not attributed the Veteran's current left knee disorder to his period of military service.  As noted, the Veteran was scheduled for a VA joints examination in September 2012 to determine whether he now has a current left knee disorder traceable to what happened to him in service, but he failed to report for the examination.  

For the foregoing reasons, the Board concludes that the Veteran does not have a left knee disorder that had its clinical onset during or is related to his period of military service.  As with the low back question, the Veteran is not competent to provide the medical nexus opinion required to grant the benefit sought.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the available evidence is against the Veteran's claim of service connection for a left knee disorder, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

C.  Left leg disorder

The Veteran does not claim, nor do the service treatment records show any signs or symptoms of a left leg disorder in service or within one year of discharge from active military service.  Rather, the Veteran contends that a left leg disorder is due to or a consequence of his low back and left knee disorders, specifically the degenerative disc disease and herniated L5 disc.  Consequently, there is no basis on the current record to conclude that a left leg disorder had its onset during military service.

The provisions of 38 C.F.R. § 3.310 apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for low back and left knee disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for any disorder that he alleges caused his left leg disorder.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be denied because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Service connection for a low back disorder denied.  

Service connection for a left knee torn medial meniscus is denied.  

Service connection for a left leg disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


